Citation Nr: 0934628	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-03 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Des Moines, 
Iowa


THE ISSUE

Entitlement to reimbursement or payment for medical services 
provided at Trinity Regional Medical Center on May 21, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to November 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 determination of the Department 
of Veterans Affairs (VA) Medical Center in Des Moines, Iowa.

This case was previously before the Board in July 2009, at 
which time it was remanded to ensure due process.  The case 
is again before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Preauthorization was not obtained for the services 
rendered by Trinity Regional Medical Center.

2.  The services were not rendered in an emergency.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by Trinity Regional Medical Center private 
on May 21 2007 have not been met.  38 U.S.C.A. §§ 1703, 1728 
(West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  

Although a VCAA letter was sent to the Veteran in January 
2008, the Board concedes that it was not adequate.  However, 
for the reasons that are set out below, no prejudice to the 
Veteran will result from the lack of compliant notice.  In 
this regard, the Board notes that Veteran indicated that he 
was still a Commissioner of Veterans Affairs for the county.  
Thus, he is familiar with VA laws and procedure.  More 
importantly, however, his actions in this case show actual 
knowledge of what the evidence needed to show to obtain 
reimbursement for his medical treatment.  

Specifically, as will be shown below, the Veteran did not 
obtain prior authorization for the medical treatment he 
received at Trinity Regional Medical Center on May 21, 2007.  
A VA treatment report noted that the Veteran asked his VA 
podiatrist to change the prior dictation to reflect 
information showing a consult had been ordered.  The 
Veteran's request to the VA podiatrist makes it apparent that 
he was aware of the necessity of obtaining authorization 
prior to receiving treatment outside the VA.  The report of a 
phone contact on August 7, 2007 notes the Veteran was advised 
that there was no evidence of a consult being ordered for a 
second opinion or the surgical procedure.  He was advised 
that in order for VA to pay, he would need the VA podiatrist 
to indicate the consult was "at VA pay."  Thus, the Veteran 
had actual knowledge of what was needed to substantiate his 
claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 
(Fed.Cir.2007) (notice error not prejudicial when claimant 
has actual knowledge of the evidence needed to substantiate 
claim); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.").  Moreover, the Veteran was 
an active participant in the claims process by submitting 
argument in writing and at a hearing.  Any notice error is 
therefore harmless, and there is no prejudice to the Veteran 
by the Board's adjudication of the claim.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009); see also Bernard v. Brown, 4 
Vet. App. 384 (1993).

Analysis

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] 
facilities are not capable of furnishing . . . the care or 
services required, the Secretary, as authorized in [38 
U.S.C.A. § 1710 or 1712], may contract with non-Department 
facilities" in order to furnish certain care.  38 U.S.C. § 
1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2008).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2008).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, 
at 9 (Mar. 31, 1995) ("Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.").  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54.

Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54 (2008).  
This is a factual, not a medical, determination.  Similes v. 
Brown, 5 Vet. App. 555 (1994).

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that emergency medical care received from a non-VA hospital 
requires authorization pursuant to 38 C.F.R. § 17.54.  The 
Veteran in Smith argued that his non-VA care was authorized 
because his VA treating physician had informed him that 
arrangements were made for him to be treated 
at a non-VA medical facility.  The Court, in rejecting that 
contention, observed 
that the advice of a doctor to go to a non-VA hospital is not 
the specific type of authorization of payment contemplated in 
the VA regulation.  

In this case, the Veteran acknowledges that the treatment he 
received at the private facility in May 2007 was not for an 
emergency.  Rather, he argues that he had received 
authorization for such treatment.  

VA outpatient treatment records show that the Veteran was 
seen in the podiatry clinic by Dr. JB in April 2007.  The 
impressions were diabetes mellitus, onychomycosis, and foot 
pain secondary to synostosis.  The examiner noted that "I 
will relook at any possible surgical intervention to 
relie[ve] some of the discomfort."  

The Veteran received medical services at Trinity Regional 
Medical Center on May 21, 2007.

The Veteran was then seen in the podiatry clinic at the VA on 
August 2, 2007.  Dr. JB indicated that the Veteran was 
requesting that he document permission for him to get a 
second opinion when he had last been seen in April 2007.  He 
stated that they had a discussion regarding the second 
opinion and that they had talked about it on the Veteran's 
previous visit.  He said he told the Veteran he would get the 
second opinion himself.  The examiner noted he had talked to 
doctors regarding surgical options for the Veteran, and the 
physicians both felt that surgery might not have the best 
outcome, and it would be best to treat his condition 
conservatively.  The podiatrist related that this information 
was conveyed to the Veteran in April 2007, but he had 
insisted he get another opinion.  He then pointed out that 
the Veteran had already received a second opinion and had 
surgery, and that the Veteran wanted the examiner to change 
his "previous dictation in reference to the fact that I was 
not going to get the second opinion, but he would get it and 
I told him I would not change documentation for that 
reason."  

On August 7, 2007, the Veteran called the VAMC Fee Basis 
section stating that Dr. JB referred him over for a second 
opinion in April and that the consulting physician did 
surgery on him.  The Veteran stated that Dr. JB told him VA 
would pay.  The person noted that the computer did not show a 
consult for a referral let alone for surgery.  She advised 
the Veteran that in order for VA to pay, Dr. JB must place a 
consult indicating that his treatment was at VA pay.  

It is clear from a review of the Veteran's April and August 
2007 visits to the VA podiatry clinic that the issue of 
obtaining a second opinion was discussed.  The April 2007 
entry shows that it was the examiner who was going to 
consider whether surgery was appropriate.  The August 2007 
entry demonstrates that the Veteran asked the examiner to 
revise his comments about whether he could get a second 
opinion.  There is no objective evidence in the record that 
reflects that the examiner told the Veteran that he could 
obtain a second opinion from outside the VA or that Dr. JB 
would retroactively approve the consult.  However, when 
calling the Fee Basis section after being advised by Dr. JB 
that the record would not be amended, the Veteran advised the 
woman at Fee Basis that Dr. JB had authorized the consult and 
the surgery.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence); see also Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence).  

Based on the evidence of record, the Board concludes that the 
reports rendered in the VA treatment records and report of 
contact are of greater probative value than the Veteran's 
allegations that he received authorization prior to the 
treatment or that Dr. JB changed the records after the fact 
to reflect authorization.  Accordingly, the Board must 
conclude that prior authorization for the private medical 
treatment received on May 21, 2007, was not obtained pursuant 
to 38 C.F.R. § 17.54 (2008), and that payment is not 
warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703 (West 2002). 

The Board notes, however, that without prior authorization, 
VA may reimburse veterans entitled to hospital care or 
medical services for the reasonable value of such services 
that are provided by a non-VA facility if:

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; and

(2) such care or services were rendered to a veteran in 
need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature 
from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a 
veteran who (i) is a participant in a vocational 
rehabilitation program and (ii) is medically determined 
to have been in need of care or treatment to make 
possible such veteran's entrance into a course of 
training, or prevent interruption of a course of 
training, or hasten the return to a course of training 
which was interrupted because of such illness, injury, 
or dental condition; and

(3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, 
or practical.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three statutory 
requirements must be met before reimbursement can be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).  

Since the Veteran is in receipt of a total rating, the fact 
that he received treatment for a nonservice-connected 
disability is not fatal to his claim.  However, as noted 
above, the Veteran concedes that the medical services were 
not rendered in a medical emergency.  Thus, he is not 
entitled to reimbursement under 38 U.S.C.A. § 1728. 


As a final matter, the Board notes that payment or 
reimbursement for emergency services for non service-
connected conditions in non-VA facilities may be authorized 
under 38 U.S.C.A. § 1725.  However, it has already been 
established 
that the treatment was not rendered in an emergency, and the 
evidence shows that the Veteran's insurance paid for most of 
the expenses.  Thus, the Veteran does 
not qualify for reimbursement under 38 U.S.C.A. § 1725.  See 
also 38 C.F.R. 
§ 17.1002.

Although the Board is sympathetic to the Veteran and his 
claim, in the absence of authorizing statutory or regulatory 
authority, the Board may not award payment or reimbursement 
of the private medical expenses at issue.  See Zimick v. 
West, 11 Vet. App. 45, 50 (1998) citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 424 (1990) [payment of 
money from the [Federal] Treasury "must be authorized by a 
statute"].  In the absence of evidence to establish that the 
Veteran meets the criteria for payment or reimbursement of 
non-VA medical services, on the basis of eligibility under 38 
U.S.C.A. § 1703, 1728, or 1725, payment or reimbursement of 
those services is not warranted.  The Board lacks authority 
to award medical care benefits except as authorized by 
statute and regulations.  There is, therefore, no basis on 
which the Veteran's claim may be granted.


ORDER

Reimbursement or payment for medical services provided at 
Trinity Regional Medical Center on May 21, 2007 is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


